Citation Nr: 0832536	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative disc disease (DDD) of the lumbar spine, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1974 and from February 1979 to September 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that confirmed and continued a previously assigned 
20 percent rating for the service-connected DDD of the lumbar 
spine.  During the course of the appeal, jurisdiction of the 
claims file was transferred to the RO in Denver, Colorado.  
The Denver RO issued a rating decision in January 2005 that 
increased the 20 percent rating to 40 percent for the 
service-connected DDD of the lumbar spine.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The claims file was thereafter sent back to the Cheyenne RO, 
but jurisdiction was ultimately transferred to the RO in Fort 
Harrison, Montana, where the veteran currently resides.  


FINDING OF FACT

The veteran's service-connected DDD of the lumbar spine is 
productive of marked narrowing of the disc at L5-S1 resulting 
in an overall disability picture that more nearly 
approximates that of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, foot drop, with little intermittent 
relief; unfavorable ankylosis of the spine has never been 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected DDD of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002), Diagnostic Codes 5003, 5292, 5295 
(prior to September 26, 2003); Diagnostic Codes 5237-5243 (in 
effect since September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letters dated July 2002 and November 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's written brief 
presentation, received in August 2008, shows that the 
submission was filed subsequent to the January 2005 Statement 
of the case, followed by Supplemental Statements of the Case 
in April 2005, May 2005 and November 2005, which listed all 
of the relevant criteria for an increased rating.  The 
appellant's brief discussed the most recent medical findings 
regarding the low back, to include neurological symptoms, and 
specifically referred to the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  These actions by the 
veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
DDD lumbosacral spine, currently rated as 40 percent 
disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The claim for an increased rating for the service-connected 
DDD of the lumbar spine was received in June 2002.  
Approximately three months later, in September 2002, amended 
regulations governing ratings for intervertebral disc 
syndrome were made effective.  Then, one year later, the 
regulations governing rating all other service-connected 
disabilities of the spine were amended, in September 2003.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
both the former and the current schedular criteria are 
considered.  Should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (pre-9/26/03) for 
intervertebral disc syndrome.  

Prior to the September 2002 regulatory change, Diagnostic 
Code 5293 allows for the assignment of a 40 percent rating 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

A review of the medical evidence in the claims file, 
including additional medical evidence that was received at 
the Board in July 2008, along with a waiver of review by the 
RO, shows that the veteran's back disability has worsened.  

Among the newly submitted evidence was an April 2008 private 
examination report noting long standing intermittent lower 
extremity pain, pain in the right leg through the buttocks, 
and into the leg which had gotten significantly worse.  The 
veteran reported pain and numbness down the back of the leg 
into the foot, a charley horse feeling into the leg on the 
right side, and numbness in the right foot.  It had 
progressed to the point that he was missing work, he had 
times when he could not walk secondary to pain, and he had 
experienced a couple of falls.  He dragged his right leg when 
he walked, and used a cane.  Spasms were noted on 
examination, with the right side worse than the left.  He had 
diffuse decrease in range of motion with flexion, extension 
and tilting of the lumbar spine.  

Also received in July 2008 was a copy of a May 2008 private 
examination report showing that the veteran was limping.  
Straight leg raise was positive on the right side.  Deep 
tendon reflexes were grade 2 and asymmetric at the knees, 
trace on the left at the ankle, and absent on the right side 
at the ankle.  The impression was sciatica, probably 
involving L5 nerve root/S1 nerve root on the right.  

In a July 2008 memorandum from Dr. O, the veteran's treating 
doctor from the Air Force, he indicated that the veteran's 
back pain had worsened.  Doctor O noted that the veteran had 
radiculopathy down his right leg and missed work because of 
the pain.  He reported subjective weakness in the right leg.  
According to Dr. O, a March 2008 magnetic resonance imaging 
(MRI) revealed DDD particularly at the L4-L5 area and the L5-
S1 with a large right posterior parasagittal focal disc 
protrusion.  There was also a compression of the right 
anterior aspect of the thecal sac at 4-5 along with 
compression of the right L5 nerve root.  Dr. O noted that the 
veteran could not tolerate epidural injections due to the 
pain, and required narcotic medications to control his pain.  
Dr. O specifically noted that the veteran had been perfectly 
compliant with all of the current treatment recommendations, 
yet his response had been "dismal at best" and he continued 
to decline both functionally and with his discomfort.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 60 percent rating for the service-connected 
DDD of the lumbar spine under the criteria for rating 
intervertebral disc syndrome in effect prior to September 
2002 are more nearly approximated.  The evidence shows 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk on the right side, and little intermittent relief.  
A 60 percent rating is the highest possible rating under 
Diagnostic Code 5293.  

Other diagnostic codes pertaining to disabilities of the 
spine before the change in regulations must be considered.  
However, in this case, no other appropriate diagnostic codes 
in effect prior to the regulatory change provide for the 
assignment of a rating in excess of 60 percent.  For example, 
prior to the September 2003 regulatory change, Diagnostic 
Code 5292 (2002) which evaluates limitation of motion of the 
lumbar spine, provides for the assignment of a maximum 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  Similarly, Diagnostic Code 5295, for 
lumbosacral strain, provides for a maximum 40 percent 
evaluation for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Ratings of 60 percent or higher under the criteria in effect 
prior to September 2003 are assignable as follows:  a 60 
percent rating is assignable under the old Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 60 percent rating is also assigned for 
residuals of a fractured vertebra under the old Diagnostic 
Code 5285, without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  A 100 percent 
rating is assigned for unfavorable ankylosis of the spine 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  There are no other applicable diagnostic codes under 
the pre-2003 regulations which afford a rating in excess of 
60 percent for disabilities of the spine.  38 C.F.R. § 4.71a 
(2002).

Because ankylosis of the spine has never been demonstrated, a 
rating in excess of 60 percent for the service-connected DDD 
of the lumbar spine is not for application based on the old 
criteria.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurological 
manifestations are defined as orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Note 2 provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Because the veteran's service-connected DDD of the lumbar 
spine warrants a 60 percent rating under the old criteria, 
and a 60 percent rating under the revised criteria is the 
highest possible rating when intervertebral disc syndrome is 
rated based on incapacitating episodes, the only way to get a 
rating in excess of 60 percent is to rate the orthopedic and 
neurologic components separately.  

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and an 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Likewise, the regulations pertaining to nerve paralysis, or 
neuropathy, have not been amended.  

Thus, under the revised criteria, the veteran's service-
connected DDD of the lumbar spine could be rated based on 
incapacitating episodes, or the orthopedic and neurologic 
manifestations could be separately rated if that resulted in 
a higher overall rating.  Rating the service-connected DDD 
based on incapacitating episodes is not advantageous to the 
veteran because the maximum allowable rating is 60 percent, a 
rating that is already warranted based on the old criteria.  
However, the Board must consider whether rating the 
orthopedic manifestations and neurologic manifestations 
separately, under the revised criteria, would afford the 
veteran an overall combined rating in excess of 60 percent.  

To warrant a combined rating higher than 60 percent under the 
revised criteria, the medical evidence would have to show 
that the veteran had, at the very least, neurological 
manifestations of severe incomplete paralysis, with marked 
muscular atrophy, which would warrant a 60 percent rating 
under Diagnostic Code 8520.  That rating, combined with a 
rating of either 20 percent or 40 percent based on the 
orthopedic manifestations, would combine to a 70 percent 
rating when using the combined ratings table at 38 C.F.R. 
§ 4.25.  (The separate ratings are not simply added 
together.)  Or, if the orthopedic manifestations warranted a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, and the incomplete paralysis of the 
sciatic nerve were considered moderately severe, warranting a 
40 percent rating, than a rating in excess of 60 percent 
would be assigned.  

In this case, the medical evidence of record does not show 
that the veteran's forward flexion is limited to 30 degrees 
or less, and ankylosis is not demonstrated.  Thus, the 
highest possible rating based on the revised criteria for 
orthopedic manifestations is 20 percent.  As such, to warrant 
a combined rating of more than 60 percent, the neurological 
symptoms of sciatica would have to demonstrate at least 
severe incomplete paralysis with marked muscular atrophy.  
The medical evidence in this case does not support a finding 
of severe incomplete paralysis with marked muscular atrophy.  
The veteran has pain that shoots down from his buttocks 
through his leg, as well as absent ankle jerk and numbness, 
all of which lends to an altered gait; however the medical 
evidence simply does not show that the veteran's incomplete 
paralysis of the sciatic nerve is more than moderately severe 
in degree.  Even if the orthopedic manifestations warranted a 
40 percent rating, a 40 percent rating for the neurological 
manifestations still only combines to a 64 percent rating, 
which when rounded to the nearest 10, results in a 60 percent 
rating.  See 38 C.F.R. § 4.25.

In sum, the service-connected DDD warrants a 60 percent 
rating under the criteria in effect prior to September 2002, 
and a rating in excess of 60 percent is not assignable under 
either the old or the revised rating criteria, even when the 
orthopedic manifestations are separately rated, and combined, 
with the neurologic manifestations.  

The criteria for the assignment of a 60 percent rating is 
warranted, and the preponderance of the evidence is against 
the assignment of a rating in excess of 60 percent at any 
time during the appeal period; there is no doubt to be 
resolved; and a rating higher than 60 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to a 60 percent rating, but not higher, is 
granted for the service-connected DDD of the lumbar spine, 
subject to the laws and regulations governing the payment of 
monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


